U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB [ X ] ANNUAL REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007. or [] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 33-16531-D INTERNATIONAL AUTOMATED SYSTEMS, INC. (Name of small business issuer in its charter) Utah 87-0447580 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 326 North SR 198, Salem, Utah 84653 (Address of principal executive offices) Registrant's telephone number, including area code: (801) 423-8132 Securities registered pursuant to Section 12(b) of the Act: None Title of each class Name of each exchange on which registered N/A N/A Securities to be registered under section 12(g) of the Act:None Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s)), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Check if disclosure of delinquent filers in response to Item 405 of Regulations S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.[ X ] State the registrant's net revenue (loss) for its most recent fiscal year: $(8,493,400). The aggregate market value of voting stock held by non-affiliates of the registrant on September 30, 2007, was approximately $25,450,000 State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of September 30, 2007, there were outstanding 28,344,622 shares of registrant's Common stock, no par value per share. Documents incorporated by reference: Exhibits TABLE OF CONTENTS PART I ITEM 1 Description of Business 1 ITEM 2 Description of Properties 1 ITEM 3 Legal Proceedings 13 ITEM 4 Submission of Matters to a Vote of Security Holders 14 PART II ITEM 5 Market for Common Equity and Related Stockholder Matters 15 ITEM 6 Management's Discussion and Analysis or Plan of Operation 16 ITEM 7 Financial Statements 19 ITEM 8 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 19 ITEM 8A Controls and Procedures 20 ITEM 8B Other information 21 PART III ITEM 9 Directors, Executive Officers, Promoters and Control Persons; Compliance With Section 16(a) of the Exchange Act 21 ITEM 10 Executive Compensation 23 ITEM 11 Security Ownership of Certain Beneficial Owners and Management 23 ITEM 12 Certain Relationships and Related Transactions 25 ITEM 13 Exhibits and Reports on Form 8-K 25 ITEM 14 Principal Accountant Fees and Services 26 SIGNATURES 27 ii PART I ITEM 1. DESCRIPTION OF BUSINESS THE COMPANY Exact corporate name: International Automated Systems, Inc. State and date of incorporation: Utah- September 26, 1986. Street address of principal office: 326 North SR 198 Salem, Utah 84653 Company telephone number: (801) 423-8132 Fiscal year: June 30 The Company, was organized under the laws of the State of Utah on September 26, 1986. In April 1988 the Company filed a registration statement for a public offering under the provisions of the Securities Act of 1933 ("1933 Act") to sell a maximum of 1,074,000 units at a price of $.50 per unit. Each unit was comprised of one share of common stock and one common stock purchase warrant. The Company sold approximately 200,000 units at the offering price of $.50 per unit realizing total proceeds of approximately $100,000. All warrants expired without exercise. Over time the Company for the most part acquired its different technologies from its president. ITEM 2. DESCRIPTION OF PROPERTIES A. OVERVIEW International Automated Systems, Inc., a Utah corporation (hereinafter "Registrant" or "Company") based in Salem, Utah, seeks to design, produce and market products based on high technology. The Company has developed and is currently offering an automated self-service check-out system and management software. This system allows retail customers to ring up their purchases without a cashier or clerk. The system is primarily designed for grocery stores, but may be applicable in other retail establishments. 1 The Company has an Automated Fingerprint Identification Machine("AFIM") which has the capability of verifying the identity of individuals. Potential AFIM applications include products for employee time-keeping and security, access control, and check, debit or credit card verification. Registrant purports that its identity verification system has a variety of uses and applications for both commercial and governmental users. The Company also purports that it has developed technology that transmits information and data using different wave patterns, configurations, and timing in the electromagnetic spectrum. The Company refers to this technology as digital wave modulation ("DWM"). The Company believes that if the technology is implemented and applied commercially, the technology has the capability to increase significantly the amount of information which can be transmitted. The Company is continuing the development of this technology and the commercial feasibility of the technology has not been demonstrated. Registrant believes that it has many competitors in the communications, information data transfer, and data storage industries which have greater capital resources, more experienced personnel, and technology which is more established and accepted in the market place. The first anticipated product using this technology for commercialization is a high speed modem. The modem is projected to be faster than modems currently in use. Generally modems are used for purposes of transmitting data over telephone lines, on telecommunications systems, and over wireless mediums such as satellite transmissions and other line- of-sight transmission mediums. The Company has a modem prototype. Additional development to achieve a commercial product is on going. In addition, the Company intends to apply the digital wave modulation technology in other areas. The Company has not established a plan or order of priorities for any future commercial product development. Because this technology is sophisticated and new, the Company may not be successful in its efforts to have commercial exploitable products because of difficulties and problems associated with development. Possible problems could be inability to design, construct and manufacture commercial products; and the Company's lack of funding and financial resources and experienced personnel. Competitors may develop technologies which are superior and will make obsolete the DWM technology even before the Company has completed its development of any commercial products. Further, cost will be a factor in both the development and the commercialization of any new product. It is anticipated that if a commercially viable modem is developed, the Company will have to expend funds to introduce the product into the market and to formulate and place into action any marketing plan. Costs to offer new products and to establish the proper marketing strategy will be significant. The Company has not made any projections regarding any anticipated costs. There are risks that no commercially viable products will be developed from the technology and any products developed may not be accepted or successful in the marketplace. Further, the Company may not have sufficient funds to develop, manufacture, and market any products. The Company has a production model of a patented turbine which uses the expansion of steam to generate a rotational force. This force can then be used to generate power. The Company feels the turbine could be used in, but not limited to, the production of electricity, hydrogen, or in the transportation industry. Though some testing has been done using pure steam and geothermal steam, more testing will be done. There are risks that a commercial turbine may never be accepted. The Company has a prototype solar thermal system and has begun the production model which can be used in conjunction with the Company’s bladeless turbine to generate power. 2 Automated Self-Service Check-Out System. In 1988 a patent was granted for the automated self-service check-out system (hereinafter referred to as "Self-Check System" or "System"). In retail operations customers using the System check-out the items selected for purchase. Description of the Self-Check System. The Self-Check System is an automated check-out system for customers of retail establishments and provides for self-service check-out lines, stations or lanes.
